Citation Nr: 0029719	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In 
those determinations, the RO denied the veteran's claim for 
service connection for degenerative disc disease of the 
lumbosacral spine, amongst other things.  


REMAND

The RO denied service connection for degenerative disc 
disease of the lumbosacral spine in July 1997.  A timely 
notice of disagreement was filed.  A Statement of the Case 
(SOC) in September 1998 explained that the claim for service 
connection for degenerative disc disease of the lumbosacral 
spine was not well grounded.  The veteran did not file a 
timely substantive appeal with the September 1998 SOC.  

In March 1999, the RO again entered a rating action denying a 
claim for service connection for degenerative disc disease of 
the lumbosacral spine on a de novo basis, for the stated 
reason that the claim was not well grounded.  This rating 
action was the subject of a timely notice of disagreement and 
a timely substantive appeal.  As will be explained below, the 
law as to well grounded claims has changed since the July 
1997 rating action.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a change in the law 
provides a basis for consideration of a subsequent claim for 
the same benefit as a claim separate and distinct from a 
previously and finally denied claim.  Spencer v. Brown, 4 
Vet. App. 283 (1993).  Accordingly, it is proper that the 
current claim for service connection for degenerative disc 
disease of lumbosacral spine be addressed on a de novo basis.  

The veteran contends, in essence, that he developed 
degenerative disc disease of the L4-L5, L-5-S-1 areas of the 
lumbar spine as a result of service.  Specifically the 
veteran asserts that during service he injured his low back 
when he was thrown out of a truck by the explosive force of a 
land mine.  Service medical records reflect that in 1966 the 
veteran was treated for shrapnel wounds to the back, arms, 
legs, and neck.  The veteran is service connected for shell 
fragment wound scars of these anatomical areas.  However, the 
record shows that the veteran was first diagnosed as having 
degenerative disc disease of the lumbar spine in May 1997 
when examined by VA.  

As noted above, the RO most recently denied the issue on 
appeal in March 1999 on the basis that the claim was not well 
grounded, in that there was no medical opinion linking the 
degenerative disc disease of the lumbar spine to service.  
Effective October 30, 2000, however, the statutory 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist has been repealed.  
Floyd D. Spence National Defense Authorization Act for FY 
20001, Pub.L.No. 106-398, § 1611 (2000) (to be codified to 
38 U.S.C.A. § 5107(a)).  In light of the foregoing, this 
claim must be remanded for further development, to include 
obtaining a medical opinion as to the existence of a nexus 
between the degenerative disc disease of the lumbosacral 
spine and service.  

The Board notes that the veteran also indicated that he 
served in the National Guard from 1979 to 1996.  During a 
February 1998 VA examination, the veteran reported that while 
a member of the National Guard in 1996 he slipped and fell on 
ice while fixing dump trucks in a blizzard and injured his 
back, that the injury was in the line of duty and that he was 
issued a line of duty slip for this.  These records may be 
pertinent to the issue on appeal, but have not been 
associated with the veteran's claims file.  

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should ascertain from the 
veteran all details concerning his 
National Guard membership and whether the 
above noted injury in 1996 occurred 
during a period of active duty for 
training or inactive duty for training.  
If he responds in the affirmative, the 
appropriate period of active duty for 
training or inactive duty for training 
should be verified.  The RO should obtain 
and associate with the claims folder any 
National Guard medical records pertaining 
to the veteran dated in 1996.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file.

2.  The RO should arrange for the veteran 
to undergo an orthopedic examination to 
determine the nature, extent, and 
etiology of his current degenerative disc 
of the lumbosacral spine.  The entire 
claims folder, to include a complete copy 
of this REMAND should  be available to 
and be reviewed by the examiner.  All 
clinical findings should be reported in 
detail.  The physician should express an 
opinion as to whether it is at least as 
likely as not that any degenerative disc 
disease of the lumbosacral spine is 
related to injury in service, or to any 
injury sustained during a verified period 
of active duty for training or inactive 
duty for training in 1996.   

3.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

4.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable time to reply thereto. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


